IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-20,785-08


                       EX PARTE LARRY GENE FRANCIS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W82-78622-I(E) IN THE CRIMINAL DISTRICT COURT NO. 2
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment.

        On, June 19, 2019, this Court denied without written order Applicant’s application for writ

of habeas corpus. On or about June 17, 2019, Applicant filed a supplemental ground for review in

the district court, which this Court did not receive until after it had denied relief. Because

Applicant’s supplemental ground was properly filed in the trial court before this Court finally

disposed of the application, this Court should have considered the supplemental ground as part of
                                                                                             2

Applicant’s habeas application.

       Therefore, this Court withdraws its previous denial without written order of Applicant’s

habeas application. Having considered Applicant’s supplemental ground for review and finding it

to be without merit, this Court again denies relief.



Filed: August 21, 2019
Do not publish